                          Case 20-15320-LMI      Doc 88    Filed 01/25/21     Page 1 of 5




           ORDERED in the Southern District of Florida on January 22, 2021.




                                                           Laurel M. Isicoff
                                                           Chief United States Bankruptcy Judge
___________________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                               www.flsb.uscourts.gov


                                                             Case No.: 20-15320-LMI
           Byron Flores                                      Chapter 13

                            Debtor      /


                  iAMENDED     AGREED ORDER TO EMPLOYER TO DEDUCT AND REMIT
                                       AND FOR RELATED MATTERS


           TO:    Bellsouth Telecommunications, LLC (The Employer)

                  13305 NW 45th Avenue

                  Opa Locka, FL 33054

                  The above-named debtor has voluntarily filed a petition and plan under chapter

           13 of the United States Bankruptcy Code, seeking to pay, in whole or in part, certain

           debts under the protection of this court. These debts are to be paid by the chapter 13

           trustee from the debtor's future earnings. It is public policy that the employer shall

           1 The wage deductions order being amended to increase the payment amount per the 8th
           amended plan
                 Case 20-15320-LMI    Doc 88    Filed 01/25/21     Page 2 of 5




assist in the rehabilitation of the debtor to avoid a chapter 7 liquidation pursuant to 11

U.S.C. § 1325(b). Accordingly, pursuant to Local Rule 3070-1(D), this court orders:

        1.       The employer immediately shall begin withholding from wages, salary,

commission, or other earnings or income of said debtor $3,241.55 per month and remit

this amount by check (with the debtor’s name and case number indicated on the check)

payable to following assigned chapter 13 trustee: (indicate assigned trustee by checking

the applicable box):

             X    Nancy K. Neidich, P.O. Box 2099, Memphis, TN 38101-2099

        2.       The employer is enjoined and restrained from discharging, terminating,

suspending, or discriminating against the debtor for any reason whatsoever in

connection with the filing of the chapter 13 petition or this wage-deduction order, the

employer is ordered further to notify the trustee of the discharge, termination,

suspension, or discriminatory action, and the specific reason(s).

        3.       If a summons of garnishment concerning the debtor has been served on

the employer, this chapter 13 case automatically enjoins and stays the continuation of

that garnishment proceeding pursuant to 11 U.S.C. § 362(a); and the employer is

enjoined and stayed from making any further deductions from the debtor's earnings on

account of the garnishment, and is ordered to remit immediately to the chapter 13

trustee any sums already deducted and not yet paid over to the garnishment court.

        4.       This order supersedes any previous order of garnishment or other order

issued with respect to the debtor's wages, except for income deduction orders regarding

child support, alimony and related support arrearages.           Such support orders shall

remain in full force and effect. Failure to comply with the provisions of this order may
                                         Page 2 of 5
LF-75 (rev. 02/07/13)
                Case 20-15320-LMI   Doc 88   Filed 01/25/21   Page 3 of 5




result in an order to show cause why said employer should not be found in contempt of




                                      Page 3 of 5
LF-75 (rev. 02/07/13)
                Case 20-15320-LMI   Doc 88   Filed 01/25/21   Page 4 of 5




                                      Page 4 of 5
LF-75 (rev. 02/07/13)
                Case 20-15320-LMI   Doc 88   Filed 01/25/21   Page 5 of 5




ii




                                      Page 5 of 5
LF-75 (rev. 02/07/13)
